

AMENDMENT NO. 1 TO THE
EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
LUANN VIA


This AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made as
of the 2nd day of May, 2013, between Christopher & Banks Corporation, a Delaware
corporation (the “Corporation”), and LuAnn Via (the “Executive”).


RECITALS


The Corporation and the Executive entered into an Employment Agreement as of
October 29, 2013 (the “Agreement”). The Corporation and the Executive desire to
make certain modifications to the Agreement.


Section 4.5 of the Agreement provides for a guaranteed bonus to be paid to
Executive (the “make-whole bonus”). Executive has agreed to forego and
irrevocably waive the payment of the make-whole bonus.


Section 4.11 of the Agreement provides for certain relocation benefits to be
paid to Executive, which relocation payments include the payment of up to $5,000
per month for up to six (6) months of temporary living expenses, representing a
potential cost to the Company of up to $30,000 in the aggregate.


Executive has purchased a residence in Minneapolis, Minnesota, resulting in the
cessation of her temporary living expenses to be paid by the Company, such that
the total temporary living expenses paid by the Company to her is less than
$11,000.


Executive has incurred various closing costs associated with the Minneapolis,
Minnesota purchase and the sale of a residence in Lawrence, Kansas, and the
Company has agreed to pay a portion of those closing costs, in the amount of
$22,264.50.


Section 17.2 of the Agreement provides that amendments to the Agreement must be
in writing and signed by each of the parties to the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Corporation and the Executive hereby agree
to amend and modify the Agreement, effective as of the date hereof, as follows:


1.In order to reflect Executive’s agreement to forego and irrevocably waive the
right to receive, and the obligation of the Company to pay, the make-whole bonus
described in Section

1

--------------------------------------------------------------------------------



4.5 of the Agreement, the parties agree that Section 4.5 of the Agreement shall
be deleted in its entirety and replaced with the following:


“Section 4.5 Intentionally Omitted.”


2.
Clause (3) of Section 4.11 is hereby amended in its entirety to read:



“(3) pay temporary living expenses while Executive secures a more permanent
place of residence in the Minneapolis-St. Paul area, such expenses not to exceed
$11,000 in the aggregate, and to pay to Executive $22,264.50 for certain closing
costs incurred by Executive in purchasing a residence in Minneapolis, Minnesota
and selling a residence in Lawrence, Kansas owned by Executive.”


3.No other terms or conditions of the Agreement are amended hereby, and all such
terms and conditions of the Agreement shall remain in full force and effect.


4.The parties hereby agree that this Amendment shall be construed in accordance
with the internal laws of the State of Minnesota without regard to the conflict
of laws thereof.


IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Amendment as of the date and year first written above.




 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
/s/ Paul L. Snyder
 
 
 
 
Name:
Paul L. Snyder
 
 
 
 
Title:
Chair of the Board of Directors
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ LuAnn Via
 
LuAnn Via




2